Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 – 20) in the reply filed on 3/25/2019 is acknowledged.

Response to Arguments
Applicant's arguments filed 5/4/2020 have been fully considered but they are not persuasive.
The Applicant argued that Rainer does not disclose the damper material as electrically insulative, thermally conductive elastomeric material.
In response, the Examiner takes position that Rainer discloses an elastomeric damper (paragraph 29).  This elastomeric damper is for reducing the vibration and noise coming from the capacitor mounted on the circuit board (paragraph 4).  It is obviously that an elastomeric damper having no electrical function but in contact with the surface of the circuit board is not supposed to be conductive to avoid short circuit on the surface mounted components.  The damper is obviously should be thermal conductive, because it is in contact with the surface circuit board, to conduct excess heat away from the circuit board.  Martin teaches the damper is electrically insulative and thermally conductive (Martin’s claim 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 8 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rainer (US 20150070864), in view of Swett (US 8922988), in further view of Martin (US 4974119).
Regarding claim 1, Rainer discloses, in figure 10, a printed circuit board assembly (PCBA), comprising: 
a printed circuit board (PCB 28); 
a capacitor (capacitors 30, 32 soldered to the PCB, paragraph 24) operably mounted on a side of the PCB, the capacitor being operable to generate kinetic energy during operation that tends to generate an acoustic noise (the capacitor vibrates and creating noise from vibration; paragraph 4); and 
an elastomeric damper material (elastomeric material 68A) coupled to the PCB and operable to dissipate kinetic energy generated by the capacitor during operation (the elastomeric material for reducing the vibration is mounted underneath the PCB to maximize damping effectiveness).
Rainer does not explicitly disclose the damper material is disposed only on a second side of the PCB opposite the side on which the capacitor is mounted; the damper material is thermally conductive and electrically insulative.

It would have been obvious to one having skill in the art at the effective filing date of the invention to mount the damper on the side that supporting the PCB, as suggested by Swett, in order to reduce the amplitude of oscillations in the PCB occurring due to vibrations of the tool or tool string (column 3, lines 34 - 37).
Martin suggests the elastomer contains thermal conductive filler (boron nitride, Martin’s claim 28) and electrically insulative (Martin’s claim 2).
It would have been obvious to one having skill in the art at the effective filing date of the invention to add the thermal additive into the damper, as suggested by Martin, in order to dissipate heat from heat producing components such as capacitor and integrated circuit.  It is also obvious to one having ordinary skill in the art to use electrically insulative material for shock absorbing elastomeric member in order to avoid short circuit between electronic components and between wirings on the surface of the circuit board.

Regarding claim 4, Rainer, in view of Swett and Martin, discloses the claimed invention as set forth in claim 1.  Martin further suggests the damper material has a thermal conductivity greater than or equal to 3 W/(m-K) (boron nitride has thermal conductivity of 3 W/(m-K)).

claim 6, Rainer, in view of Swett and Martin, discloses the claimed invention as set forth in claim 1.
Rainer does not explicitly disclose the damper material has an electrical resistivity greater than or equal to 109 Ohm-cm.
Martin suggests the elastomer is filled with boron nitride (Martin’s claims 28).  Boron nitride has electrical resistivity greater than 1015 Ohms*cm.  Therefore, the elastomer filled with boron nitride will have electrical resistivity greater than 109 Ohms*cm.
It would have been obvious to one having skill in the art at the effective filing date of the invention to choose a proper electrical resistivity for the dielectric in the circuit board in order to prevent the short circuit between electrical components.

Regarding claim 8, Rainer, in view of Swett and Martin, discloses the claimed invention as set forth in claim 1.
Rainer does not explicitly disclose the damper material comprises a silicon-based polymer.
Martin suggests the elastomer is filled with silicon carbide.
It would have been obvious to one having skill in the art at the effective filing date of the invention to select a common filler such as silicon carbide for the elastomer, as suggested by Martin, in order to provide a good thermal conductivity for the circuit substrate.

claim 9, Rainer, in view of Swett and Martin, discloses the claimed invention as set forth in claim 8.  Martin further suggests the silicon-based polymer comprises polydimethylsiloxane (the elastomer is made of silicone, Martin’s claim 28.  It is known in the art that polydimethylsiloxane is commonly known as silicones.).

Regarding claim 10, Rainer, in view of Swett and Martin, discloses the claimed invention as set forth in claim 1.
Rainer does not explicitly disclose the damper material comprises a filler material selected from the group consisting of boron nitride, aluminum nitride, alumina, magnesia, beryllium oxide, silicon carbide, copper, gold, or a combination thereof.
Martin suggests the elastomer is filled with boron nitride, alumina (aluminum oxide), aluminum nitride, silicon carbide, beryllium oxide, magnesia or magnesium oxide (Martin’s claim 28).
It would have been obvious to one having skill in the art at the effective filing date of the invention to select common fillers such as boron nitride or other common filler, as suggested by Martin, in order to improve thermal conductivity of the elastomer.

Regarding claim 11, Rainer, in view of Swett and Martin, discloses the claimed invention as set forth in claim 1.  Rainer further discloses the damper material is coupled to the PCB with a fastener (elastomer 68A is coupled to PCB 28 by screw 90, figure 10).

claim 12, Rainer, in view of Swett and Martin, discloses the claimed invention as set forth in claim 1.  Rainer further discloses the damper material has a uniform thickness (damper 68A has uniform thickness, figure 10).

Regarding claim 13, Rainer, in view of Swett and Martin, discloses the claimed invention as set forth in claim 1.  Rainer further discloses the damper material comprises a sheet configuration (damper 68A appears to be flat similar to a sheet configuration).

Regarding claim 14, Rainer, in view of Swett and Martin, discloses the claimed invention as set forth in claim 1.  Rainer further discloses the damper material comprises one or more openings configured to receive at least a portion of a protrusion of an adjacent component when installed (damper 68A and 68B form an opening between them for adjacent components 98).

Regarding claim 15, Rainer, in view of Swett and Martin, discloses the claimed invention as set forth in claim 1.
Rainer does not explicitly disclose the damper material has a Shore 00 hardness of 30-60.
Rainer suggests the damper made of soft material to damp vibration (paragraph 29).


Regarding claim 16, Rainer, in view of Swett and Martin, discloses the claimed invention as set forth in claim 1.
Rainer does not explicitly disclose the damper material has a mass density greater than or equal to 2.8 g/cm3.
Rainer suggests the damper made of soft material to damp vibration (paragraph 29).
It would have been obvious to one having skill in the art at the effective filing date of the invention to select a proper mass density for the damper in order to give the damper a reasonable softness to damp the vibration.

Regarding claim 17, Rainer, in view of Swett and Martin, discloses the claimed invention as set forth in claim 1.
Rainer does not explicitly disclose an acoustic shield disposed about at least a portion of the capacitor.
Rainer suggests the elastomer material may be placed in the gaps between the printed circuit board and an electronic device housing to reduce acoustic noise (paragraph 18 and 19).
It would have been obvious to one having skill in the art at the effective filing date of the invention to use elastomeric in the gap between the circuit board and other 

Regarding claim 18, Rainer, in view of Swett and Martin, discloses the claimed invention as set forth in claim 1.  Rainer discloses the capacitor comprises a multilayer ceramic capacitor (capacitor 32 is a ceramic capacitor, figure 3, paragraph 27).

Regarding claim 19, Rainer, in view of Swett, discloses the claimed invention as set forth in claim 1.  Rainer further discloses capacitor comprises a plurality of capacitors (capacitors 32, paragraph 25).

Regarding claim 20, Rainer, in view of Swett and Martin, discloses the claimed invention as set forth in claim 1.  Rainer further discloses the capacitor is surface mounted on the PCB (capacitors 32 are mounted on the surface of the PCB).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289.  The examiner can normally be reached on M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BINH B TRAN/Primary Examiner, Art Unit 2848